Citation Nr: 1705139	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  97-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than May 5, 2009 for a total rating based on individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 30 percent from October 17, 2002 for migraine headaches.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.

This matter initially arose before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This case has a lengthy procedural history.  First, in May 2002, the Board denied the Veteran's claims for service connection for his migraine headaches, as well as his TDIU claim.  In November 2002, the Veteran and the VA filed a Joint Motion for Remand, vacating the Board's May 2002 decision and remanding for re-adjudication.

The Board remanded the Veteran's claims for additional development in April 2003 and July 2005.  In May 2004, the RO granted the Veteran service connection for migraine headaches, assigning a 30 percent rating, effective October 17, 2002.  The Veteran perfected a timely appeal of this decision.

In October 2006, the Board denied an initial rating in excess of 30 percent for the Veteran's migraine headaches.  Again, the Veteran appealed to the Court, and while the matter was pending before the Court, the Veteran and the VA filed a Joint Motion for Remand.  In June 2008, the Court vacated the Board's October 2006 decision and remanded the matter for re-adjudication.  When the claims returned to the Board in September 2008, the Board again remanded for further evidentiary development.

Following the Veteran's May 2009 Compensation and Pension (C&P) examination for migraine headaches, the RO assigned the Veteran a 50 percent rating for his headaches, effective May 5, 2009.  The Veteran perfected a timely appeal, stating that the effective date should extend back to October 17, 2002, as all parties in the JMR had agreed the Veteran's initial C&P examination had been inadequate.

The Board again remanded the matter for further evidentiary development in November 2013.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, prior to May 5, 2009, the Veteran's migraine headaches were productive of frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Resolving all doubt in the Veteran's favor, from October 17, 2002, the competent and credible evidence demonstrates that the Veteran's service-connected back, knee and migraine headaches precluded him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to May 5, 2009, the criteria for a 50 percent rating for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 8100 (2016).

2.  The criteria for a TDIU have been met from October 17, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a 50 percent rating for migraine headaches and entitlement to TDIU from October 17, 2002.  For the following reasons, the Board agrees with the Veteran's contentions.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the period under consideration, the Veteran's migraine headaches were rated under Diagnostic Code 8100.  Under that Diagnostic Code, a 30 percent rating is granted for characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is granted for very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

By way of history, the Veteran underwent an initial C&P examination for his migraine headaches in June 2006.  In this examination, according to the June 2008 JMR, the examiner inconsistently recorded the Veteran's contentions regarding the frequency, duration, and intensity of his headaches.

In May 2009, the Veteran underwent an additional C&P examination in which the examiner determined the Veteran suffered from severe migraine headaches almost daily, and he was prevented from undertaking most of his activities of daily living.  Lastly, the examiner determined the Veteran was unable to find gainful, full-time employment due to his headaches.

The Board finds the Veteran entitled to a 50 percent rating for the entire period on appeal, as the only adequate C&P examination during that time period demonstrated that the Veteran suffered from very frequent, completely prostrating, and prolonged headache attacks productive of severe economic inadaptability.

In reaching this conclusion, the Board relied almost exclusively on the Veteran's May 2009 examination, as it was the only adequate examination afforded to the Veteran throughout the period on appeal.  The Board cannot rely upon the June 2006 C&P examination for evidence, as it was an inadequate examination.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  As veterans are competent to provide evidence regarding the severity of frequency of headaches, examinations that do not accurately represent the Veteran's contentions cannot be considered probative or adequate.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Extraschedular Consideration

Although the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected headaches.  The evidence shows such symptoms as occupational impairment and frequent, severe, headaches.  The Veteran's 50 percent rating under DC 8100 for occupational and social impairment, along with a TDIU rating, discussed in this decision, contemplates his symptomatology.  38 C.F.R. § 4.130, DC 9411.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to headaches, the Veteran is in receipt of service connection for a back condition, finger condition, and right knee condition.  Because the only increased rating claim on appeal at this time is for headaches, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

TDIU

With regard to the issue of TDIU, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.  The Veteran's headaches are now found to warrant a 50 percent rating for the entire appeal period, and the Veteran was entitled to additional other ratings for service-connected conditions.  Thus, the Veteran meets the schedular criteria for TDIU.  Given that he was not employed from 2003 on, due to his headaches, back and knee, the Veteran is entitled to TDIU from October 2002.  See Veteran's VA Form 21-8940.  It appears he was only capable of marginal employment, at best, between 2002 and 2003. 


ORDER

Prior to May 5, 2009, a rating of 50 percent for migraine headaches under Diagnostic Code 8100 is granted.

From October 17, 2002, entitlement to a TDIU rating is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


